Citation Nr: 0840538	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder and 
depression.

2.  Entitlement to service connection for interstitial 
cystitis.

3.  Entitlement to an increased rating for service-connected 
epididymitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to March 
1984 and from August 1984 to October 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO).

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in August 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims file.  Following his Board hearing, the 
veteran timely moved for correction of the hearing transcript 
under 38 C.F.R. § 20.716 to address several minor non-
substantive errors.  See letter from the veteran, received 
January 16, 2008.  The hearing transcript has been annotated 
with the corrections noted by the veteran.

As discussed in greater detail below, the Board is granting 
the veteran service connection for bipolar disorder.  The 
Board is also remanding the matter of service connection for 
interstitial cystitis and an increased rating for 
epididymitis.  The veteran recently submitted additional 
evidence and argument, together with a waiver of agency of 
original jurisdiction (AOJ) review, primarily in support of 
his claim for service connection for interstitial cystitis.  
Those materials are included in the claims file for AOJ 
review, as that issue and the increased rating issue are 
being REMANDED to the AOJ for additional development and 
consideration of these issues.


FINDING OF FACT

The veteran's bipolar disorder is causally related to his 
military service.


CONCLUSION OF LAW

Service connection for bipolar disorder is warranted.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's appeal regarding service connection for an 
acquired psychiatric disability arises out of his contention 
that he first began to manifest symptoms of bipolar disorder 
during his period of active duty.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the veteran's service-connection claim for an 
acquired psychiatric disability.  As noted above, the 
remainder of the issues on appeal will be addressed in the 
REMAND portion of this decision.

I. Duty to notify and assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

VCAA notice letters were sent to the veteran regarding his 
service-connection claim for an acquired psychiatric 
disability in October 2002 and May and July, 2004.  The Board 
need not, however, discuss the sufficiency of these letters 
or VA's development of the claim in light of the fact that 
the Board is granting the veteran service connection for 
bipolar disorder herein.  As discussed below, this represents 
a complete grant of the veteran's service-connection claim 
for an acquired psychiatric disability.  Thus, any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.  

The Board will discuss VA's compliance with the notice 
provisions of the VCAA with respect to the veteran's other 
claims in the REMAND portion of this decision and in any 
future Board decision should those claims be returned to the 
Board following remand.  Accordingly, the Board will proceed 
to a decision on the merits as to the issue of service 
connection for an acquired psychiatric disability.

II. Service connection for an acquired psychiatric disability

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The medical record includes multiple diagnoses of bipolar 
disorder.  The first Hickson element has clearly been 
satisfied with respect that disability.  Although psychiatric 
treatment records from the mid to late 1990s also include 
multiple diagnoses of major depressive disorder, more recent 
treatment records have clarified that the veteran's 
depressive episodes are part and parcel of his bipolar 
disorder.  

With respect to the second Hickson element concerning in-
service incurrence, the veteran has provided credible 
testimony to the effect that he began to experience anxiety 
and mood swings early on in his military career and that he 
went from periods of being "hyper and really antsy" to 
periods of intense depression.  See Board Hearing Tr. at 5.  
The veteran described himself as typically being "really 
sad" or "really buzzing" throughout his initial period of 
service.  Id.  The veteran further testified that in 1981 he 
suffered a period of severe depression in which he 
contemplated committing suicide by hanging himself in an air 
conditioning space, but stopped just short of carrying out 
the plan.  Id. at 5-6.  The veteran also noted that he 
suffered from similar psychiatric symptoms throughout the 
remainder of his period of active duty and that his 
depressive symptoms in particular began to intensify in the 
late 1980s toward the end of his time in service.

The veteran's spouse also provided credible testimony 
regarding the veteran's symptoms toward the end of his 
military career.  She indicated that the veteran was 
frequently sad and depressed during this period and that he 
often "wouldn't even get out of bed."  See Board Hearing 
Tr. at 9-10.  She also testified that the veteran would 
frequently come home from work and sit in a chair or lie on 
the couch with a blanket over him not interacting or 
socializing with anyone.  Id.  

The veteran further testified that he sought psychiatric 
treatment only sparingly in service for fear that his naval 
career would be harmed if the true extent of his condition 
became known to his superiors.  See Board Hearing Tr. at 5, 
20.  While the veteran maintains that he saw a chaplain on a 
regular basis, he noted that he only sought help from a 
mental health professional on one occasion early on in his 
naval career and then again toward the end, this time at the 
recommendation of physicians treating him for non-psychiatric 
ailments.  Id. at 4, 6.  The veteran further indicated that 
he only began seeking regular psychiatric treatment following 
additional suicide attempts in 1995.

The veteran's service medical records appear to be consistent 
with his reports of in-service treatment.  Treatment notes 
from January 1981 note the veteran's complaints of anxiety 
and irritability.  Personnel records from the early 1980s 
also note the veteran's lack of confidence and self-esteem.  
The veteran also indicated on his enlistment examination for 
his second period of service (which commenced less than six 
months following his initial period of service) that he had 
experienced nervous trouble in the past.  Service medical 
records from the late 1980s further indicate that the veteran 
underwent a psychiatric consult after his military physicians 
determined that symptoms of severe back pain he was 
experiencing were partially of psychogenic origin.  Follow-up 
psychological testing, however, was "nonspecific."  No 
other psychiatric complaints or diagnoses are indicated in 
the veteran's service medical or personnel records.  

Despite the paucity of psychiatric treatment in service, the 
limited records available strongly suggest that the veteran 
experienced some level of psychiatric symptomatology in 
service.  In any event, corroborating in-service treatment 
records are not required to satisfy the second Hickson 
element.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the presence of disability even where 
not corroborated by contemporaneous medical evidence); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The veteran and his spouse provided credible testimony 
indicating that the veteran experienced mood swings in 
service which were punctuated by intense periods of 
depression.  Both are competent to report their observation 
of such symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007) (noting that a veteran is competent to testify 
to factual matters of which he had first-hand knowledge); see 
also Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (holding 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
witness's realm of personal knowledge).  

Given the credible testimony of the veteran and his spouse 
regarding the veteran's in-service symptoms and the veteran's 
documented treatment for psychiatric complaints in service, 
the second Hickson element has been met.  The Board will 
accordingly turn its attention to the final Hickson element, 
medical nexus.

While the veteran was not afforded a VA psychiatric 
examination in connection with the instant appeal, the record 
does contain extensive post-service psychiatric treatment 
records from both private and VA mental health professionals.  
These records chronicle the veteran's regular treatment for 
bipolar disorder with periods of depression beginning in 
1995.  Such records note complaints similar to those the 
veteran indicated he experienced in service, namely periods 
of elevated mood, irritability, and restlessness followed by 
intense periods of depression.  Multiple suicide attempts and 
psychiatric hospitalizations were also noted.  

Of particular importance, the veteran's post-service 
treatment records include an extensive work-up and assessment 
from Dr. R. H., one of the veteran's VA psychiatrists.  After 
reviewing the veteran's post-service treatment records, 
interviewing the veteran, and conducting a psychiatric 
examination, Dr. H. concluded that the veteran's first major 
depressive episode, which coincided with his 1981 suicide 
attempt, was precipitated by the stress of his military 
duties.  Dr. H. explained that work-related stress, such as 
that experienced by the veteran early in his military career, 
can induce depressive or hypomanic symptoms, mixed states, 
and mood cycling in bipolar patients such as the veteran.  
Dr. H. further concluded that following the veteran's initial 
depressive episode in 1981 his bipolar disorder persisted and 
took on a more malignant form in later years resulting in the 
veteran's additional suicide attempts in the 1990s.  

Although it is unclear if Dr. H. reviewed the veteran's 
service medical records in rendering his positive nexus 
opinion, this fact alone cannot serve as a basis for 
rejecting his conclusions.  To the contrary, the Board may 
not disregard a medical opinion solely on the rationale that 
it was based on a history provided by the veteran.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Instead, the 
Board must evaluate the credibility and weight of the history 
upon which the opinion is predicated.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  In the instant case, the 
veteran and his spouse have provided competent and credible 
testimony regarding the veteran's in-service symptoms, 
particularly those surrounding his alternating periods of 
elevated mood and severe depression.  Such testimony is 
consistent with that relied upon by Dr. H. in determining 
that symptoms of the veteran's bipolar disorder first became 
manifest in service.  Given Dr. H.'s extensive review of the 
veteran's post-service treatment records and his reliance on 
the veteran's credible report of his in-service symptoms, the 
Board places considerable weight on his opinion.  Indeed, no 
contradictory medical opinion is of record.

Based on the strength of Dr. H.'s opinion and the consistency 
between the veteran's symptomatology both during and after 
service, the Board finds that the third Hickson element has 
also been met.  Service connection for bipolar disorder is 
therefore warranted.  Such represents a complete grant of 
this benefit sought on appeal.


ORDER

Service connection for bipolar disorder is granted.


REMAND

The veteran also seeks service connection for interstitial 
cystitis and an increased rating for his service-connected 
epididymitis, which is currently evaluated as 10 percent 
disabling.  Before the Board can adjudicate either of these 
claims, however, additional development is required.  The 
Board will discuss each of its reasons for remand in turn.

Reasons for remand

Additional treatment records

The veteran indicated in his Notice of Disagreement that he 
received regular treatment for interstitial cystitis and 
epididymitis at the La Jolla, California, VA Medical Center 
(VAMC) from his discharge from service in October 1988 
through the mid 1990s.  While the record currently includes 
extensive VA treatment records, the earliest of these date 
from March 1995.  On remand, the veteran's treatment records 
from the La Jolla VAMC for the period from October 1988 to 
March 1995 should be obtained and associated with the 
veteran's VA claims file.

VCAA notice

As explained in greater detail below, the veteran is seeking 
service connection for interstitial cystitis on both a direct 
basis and as secondary to his service-connected epididymitis.  
Although the veteran was provided a VCAA notice letter 
regarding his service-connection claim for interstitial 
cystitis in October 2002, this letter addressed direct 
service connection only.   Because the October 2002 VCAA 
notice letter did not inform the veteran of the need to 
submit evidence showing a relationship between his 
interstitial cystitis and service-connected epididymitis, the 
case must be remanded so that a proper VCAA notice letter 
addressing secondary service connection can be sent to the 
veteran.  See Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) 
(observing that incomplete, misleading, or confusing 
information can render a VCAA notice letter inadequate).

Moreover, while the veteran was generally informed of the 
information and evidence needed to substantiate his increased 
rating claim by way of a March 2006 VCAA letter, this letter 
did not inform him of the need to submit medical or lay 
evidence demonstrating the effects of his epididymitis on 
"daily life," as required by the recently-decided case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The United States Court of Appeals for Veterans Claims (the 
Court) also held in Vazquez-Flores that "if the [Diagnostic 
Code] under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant."  
Id. at 43.  Accordingly, if the agency of original 
jurisdiction intends to employ such a diagnostic code in 
rating the veteran's epididymitis on remand, the veteran 
should be provided a copy of the appropriate diagnostic code 
in the VCAA notice letter.  

VA examination

The veteran contends that he first began to experience 
symptoms of interstitial cystitis in service in the form of 
recurring groin pain.  He specifically maintains that his 
interstitial cystitis was routinely misdiagnosed as 
epididymitis in service, or, that if he was accurately 
diagnosed with epididymitis, both conditions were part of the 
same disease process which had its onset in service.  The 
veteran has also suggested that his interstitial cystitis was 
caused by his service-connected epididymitis.  The Board 
believes that an additional VA examination is required to 
adequately assess the etiology of the veteran's interstitial 
cystitis.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
made clear that VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, the medical record includes multiple 
diagnoses of interstitial cystitis, thereby satisfying the 
first McLendon element.  There is also an indication that 
events in service led to the veteran's current genitourinary 
disability, thereby satisfying the second and third McLendon 
elements.  The veteran's service medical records reflect 
regular treatment for complaints of recurrent groin pain 
which was routinely diagnosed as epididymitis.  The veteran 
has also indicated that his recurrent groin pain has 
persisted since service and is accompanied by urinary urgency 
and occasional incontinence.  Service medical records also 
note a diagnosis of a genitourinary problem in March 1981 and 
right inguinal hernia repair in October 1988.  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  Although the record 
includes the report of two VA examinations, one in March 2003 
and another in December 2004, neither adequately address the 
etiology of the veteran's interstitial cystitis.  While the 
March 2003 examination report outlines the veteran's symptoms 
and includes a diagnosis of interstitial cystitis, the 
examiner did not offer any opinion as to the relationship 
between this condition and the veteran's military service or 
his service-connected epididymitis.  Moreover, while the 
December 2004 VA examiner concluded that there was "no 
direct relationship" between the veteran's interstitial 
cystitis and epididymitis, he did not render an opinion as to 
whether interstitial cystitis itself began in service.  
Little explanation or underlying rationale was provided to 
assist the Board in its analysis.  See generally Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).

The Board also notes that while one of the veteran's VA 
urologists, Dr. K. S., indicated that groin pain, 
interstitial cystitis, and prostatitis are "probably related 
and part of pelvic pain syndrome," she was somewhat 
equivocal as to the relationship between such symptoms and 
the veteran's period of service, noting that they "may 
possibly" be related to an injury, disease or event in 
service.  See generally Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim).  Like the 
December 2004 VA examiner, Dr. S. provided little in the way 
of explanation which could assist the Board in its analysis.  
As such, an additional VA examination should be conducted on 
remand and an etiological opinion obtained.

The Board also notes that it is currently unclear from the 
record which of the veteran's genitourinary symptoms are 
related to his service-connected epididymitis and which are 
related to interstitial cystitis.  While the December 2004 VA 
examiner suggested that certain symptoms of the two 
disabilities may be overlapping, the exact symptoms which are 
overlapping were not defined.  The symptoms unique to 
epididymitis were also not adequately outlined.  
Because identifying the symptoms specifically attributable to 
epididymitis is crucial in selecting an appropriate 
diagnostic code and assigning a rating for this disability, 
on remand the examiner should attempt to differentiate the 
symptomatology attributable to epididymitis and that 
attributable to other genitourinary disabilities, to the 
extent possible.  Cf. Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (holding that the Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a nonservice-connected 
disability in the absence of medical evidence which does so).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the La Jolla VAMC for the 
period from October 1988 to March 1995.  
If such records are unavailable, the file 
should be clearly documented to that 
effect.  

2.  Provide the veteran with a VCAA 
notice letter regarding his service-
connection claim for interstitial 
cystitis and his increased rating claim 
for epididymitis that complies with the 
notification requirements of the VCAA.  
Such letter should specifically advise 
the veteran of the information and 
evidence needed to substantiate a 
secondary service connection claim.  
Such letter should also inform the 
veteran that the evidence used in 
evaluating his epididymitis includes the 
nature and symptoms of the condition; the 
severity and duration of the symptoms; 
and the impact of the condition and 
symptoms on employment and daily life.  
Additionally, if the diagnostic code(s) 
under which the veteran's epididymitis 
will be rated contain criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of his epididymitis 
(such as a specific measurement or test 
result), the notice letter should include 
a copy of such diagnostic code(s).  

3.  Schedule the veteran for an 
examination with a urologist to determine 
the nature and etiology of his 
interstitial cystitis and the nature and 
severity of his service-connected 
epididymitis.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the veteran's interstitial cystitis 
was incurred in or aggravated by his 
period of military service.  If the 
examiner determines that the veteran's 
interstitial cystitis was not incurred in 
or aggravated by his period of military 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the veteran's interstitial cystitis 
was caused by his epididymitis.  To the 
extent practicable, the examiner should 
also attempt to differentiate between the 
symptomatology associated with the 
veteran's epididymitis and that 
associated with his other genitourinary 
conditions.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  The 
examiner is requested to explain any 
opinion provided, and to include 
supporting references to the veteran's 
medical record.

4.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the veteran's service-
connection claim for interstitial 
cystitis and his increased-rating claim 
for epididymitis.  If the benefits sought 
on appeal remain denied, in whole or in 
part, the veteran and his representative 
should be provided a Supplemental 
Statement of the Case and given 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


